Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 07, 2021

The Court of Appeals hereby passes the following order:

A21A1736. RANDY EDWARDS v. JOHN E. “JACK” NIEDRACH.

      Prisoner Randy Edwards filed a pro se action against a superior court judge
seeking the judge’s impeachment. Another judge denied the pro se filing, and
Edwards filed both a discretionary application and a direct appeal.1 We denied the
discretionary application on the merits. See Case No. A21D0272, denied April 16,
2021. This is the direct appeal. We lack jurisdiction for two reasons.
      First, our denial of Edwards’s discretionary application was a decision on the
merits, and thus the doctrine of res judicata bars any subsequent appeal from the same
order. See Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d
858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Second, under the Prison Litigation Reform Act, any appeal in a civil case initiated
by a prisoner must come by discretionary application. See OCGA § 42-12-8; Jones
v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Because Edwards is
incarcerated, he is not entitled to file a direct appeal in a civil matter.
      For these reasons, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.




      1
        Edwards directed his filings to the Supreme Court, which transferred the
matters to this Court. See S21D0765, transferred March 11, 2021 and S21A1033,
transferred June 1, 2021.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/07/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.